—Orders of disposition (three papers), Family Court, Bronx County (Alma Cordova, J.), entered on or about August 11, 1997, which, upon fact-finding determinations of neglect, placed the subject children in petitioner’s custody for a period of up to one year, unanimously affirmed as to the fact-finding determinations; respondent’s appeal, insofar as it concerns the remaining portions of the aforesaid orders respecting the children’s placement, unanimously dismissed as academic; all without costs.
A preponderance of the evidence demonstrated that respondent inflicted excessive corporal punishment upon his children Doran J. and Samantha J., and supported the challenged findings of neglect (see, Family Ct Act § 1012 [f] [i] [B]; Matter of Anthony C., 201 AD2d 342), both direct and derivative (see, Matter of Nassau County Dept. of Social Servs. [Dante M.] v Denise J., 87 NY2d 73, 80). Although respondent would also challenge the initial foster care placement of his children as contrary to their best interests, the term of the placement directed in the appealed orders has expired rendering any placement issues raised by the appealed orders academic (see, Matter of Angelina E., 213 AD2d 346). We note, however, that the evidence is persuasive that the disputed placement was in the children’s best interests. Concur — Rosenberger, J. P., Ellerin, Tom and Mazzarelli, JJ.